DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed 11/3/2021. Currently, 2-4 of the claims have been canceled, claim 11 is withdrawn and claims 1 and 5-11 are pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Whyatt et al. (US Publication No.: 2004/0013585 hereinafter “Whyatt”) in view of Hebert et al. (US Patent No.: 6,228,341) and further in view of Tonkovich et al. (US Patent No.: 7,641,865 hereinafter “Tonkovich”).
With respect to claim 1, Whyatt discloses  a heat exchanger for a steam generator (Figs. 10a-10b can be used for a steam generator), the heat exchanger comprising: a plate (370); and channels formed on the plate (Para 0062), wherein each of the channels comprises: a primary heat transmission section (378) and a flow resistance section formed having a smaller width than the width of the channels formed on the primary heat transmission section (Fig. 10b, resistance section 376 has smaller width than 378), and connected to one side of the primary heat transmission section in a manner of having a bent or curved flow path to extend longer than a distance 
Whyatt does not disclose a bent or curved flow path in the primary heat transmission section to extend longer than a distance between one side and another side.
Herbert teaches a curved flow path in a primary heat transmission section to extend longer than a distance between one side and another side (Fig. 5, channels 54 and 52 are curved). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the primary heat transmission section of Whyatt to have a curved flow path as taught by Hebert to vary the heat transfer factor in different portions of the channel while creating more turbulences and a higher heat transfer (Col. 8, lines 9-30).
Whyatt does not disclose the common header extends from an edge of the plate to the inlet of each of the flow resistance sections to distribute fluid into each of the channels, the common header extends in a direction intersecting with a direction from the inlet to the outlet of the flow resistance section, the common header comprises: a first section extending in a first direction intersecting with a direction from the inlet to the outlet of the flow resistance section; and a second section extending in a second direction parallel to the direction from the inlet to the outlet of the flow resistance section the first section and the second section are configured to intersect each other.
Tonkovich teaches a common header that extends from an edge of a plate to the inlet of each of the flow resistance sections to distribute fluid into each of the channels (See fig below. Fig. 7 and 11, common header manifold extends from one side of the 

    PNG
    media_image1.png
    487
    793
    media_image1.png
    Greyscale


With respect to claim 5, Whyatt, Herbert and Tonkovich teach the heat exchanger of claim 1 as discussed above. Tonkovich also discloses the first section and the second section are provided in plural, the plurality of the first sections are formed at positions spaced apart from each other in the second direction, and the plurality of the second sections are formed at positions spaced apart from each other in the first direction (Figs. 7, 11 and 12 show the header can be split into multiple sections via posts).
With respect to claim 6, Whyatt, Herbert and Tonkovich teach the heat exchanger of claim 1 as discussed above. Whyatt also discloses wherein each of the channels includes a flow path expanding section formed between the flow resistance section and the primary heat transmission section in a manner of having a gradually increasing width (Fig. 10b, expanding section when flow enters from 376 to 378 which is not a big increase which meets the gradual increase limitation).
With respect to claim 7, Whyatt, Herbert and Tonkovich teach the heat exchanger of claim 1 as discussed above. Whyatt also discloses wherein the flow resistance section comprises: first parts extending in a first direction as a direction connecting the inlet and the outlet to each other; and second parts extending in a 
With respect to claim 8, Whyatt, Herbert and Tonkovich teach the heat exchanger of claim 1 as discussed above. Whyatt also discloses wherein the primary heat transmission section comprises: a first area in which fluid in a liquid state exists; a second area in which fluid in liquid and gaseous states exists; and a third area in which fluid in a gaseous state exists, wherein at least one of channels of the first to third areas is connected in a communicating manner (Para 0028 and 0062-0065).
With respect to claim 9, Whyatt, Herbert and Tonkovich teach the heat exchanger of claim 8 as discussed above. Whyatt also discloses wherein the flow resistance section serves as an economizer that uniformizes a flow rate of an inlet of the heat exchanger and increases heat exchange efficiency at a single-phase area (Fig. 10b, the resistance section of Whyatt is capable of the intended use limitations).
With respect to claim 10, Whyatt, Herbert and Tonkovich teach the heat exchanger of claim 1 as discussed above, wherein the plate is provided with channels formed by a photo-chemical etching method or in a pressing manner.
It is noted that claim 10 contains a product by process limitation (i.e. formed by a photo-chemical etching method or in a pressing manner) and that the product by process limitation does not limit the claim to recite the step, just the structure obtained by performing the step. Further, in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP .
Response to Arguments
Applicant's arguments filed 11/3/2021 have been fully considered but they are not persuasive. 
In response to applicant’s arguments (pages 5-8) that the reference does not teach the first and second sections in the directions as claimed, the Examiner disagrees. Reference Tonkovich has the inlet header with the first and second sections in the two directions as shown in the figure in claim 1 above. The claimed sections are a broad limitation and can be taught by sections in the inlet header of Tonkovich as shown in the figure in claim 1 above. Nothing in the claim states the entire inlet wall or structural recitations of the header are perpendicular to the flow of the direction from the inlet to the outlet of the flow resistance merely sections. Therefore, the applicant’s arguments are unpersuasive and the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/CLAIRE E ROJOHN III/           Primary Examiner, Art Unit 3763